      Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 1 of 15


                                RE6;a; Zito
       UNITED STATES FEDERAL comp-E2 LE
                                      'D
  FOR THE WESTERN DISTRICT OF WISC010121S157




SHASTA HOWELL(NO                                     Case No.

                                                            20-cv-925-wmc
      Vs



Judge Alan Bates, Judge Michael Haakenson, Jodi Timmerman, The Rock County
department Child Protective Services, The Janesville Police Department, The Rock
County Sheriff's Department, The Rock County Family Court, The Janesville School
District, Wisconsin Department of children and Families, Jennifer Nash, D.David Barry,
Margery Tibbets-Wakefield, Brooke Joo's, Lisa Shultz, Jessica George Reyes, St.
Mary's hospital, The Wisconsin Governor and The Wisconsin Attorney General




THIS IS A CIVIL COMPLAINT ALEDGING, GROSS MISCONDUCT,
REPETITIVE NEGLEGENCE, BREACH OF CONTRACT, HARASSMENT,
SLANDER, LIBEL, DEFLIMATION OF CHARACTOR, DISCRIMINATION,
REPETITIVE EXTREAM EMOTIONAL, UNITED STATES FIRST,
FOURTH, FIFTH, SIXTH, EIGHTH, AND FOURTENTH AMENDMENT
VIOLATION'S

PLANTIFF'S

   1. SHASTA HOWELL
      P.O BOX 412
       BRODHEAD WI 53520
       608-447-1605

DEFENDANT'S

    1. JUDGE ALAN BATES
  Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 2 of 15




  51 S MAIN ST
  JANESVILLE WI 53535

2. JUDGE MICHAEL HAAKENSON
    51 S MAIN ST
    JANESVILLE WI 53545

3. JODI TIMMERMAN
    51 S MAIN ST
    JANESVILLE WI 53545

4. THE ROCK COUNTY DEPARTMENT OF CHILD PROTECTION SERVICES
    3530 N COUNTY RD F
    JANESVILLE WI 53545
    608-757-5200

5. THE JANESVILLE POLICE DEPARTMENT
    100 N JACKSON
    JANESVILLE WI 53548
    608-755-3100

6. THE ROCK COUNTY SHERIFF'S DEPARTMENT
    200 US-14
    JANESVILLE WI 53545
    608-757-8000

7. THE ROCK COUNTY FAMILY COURT
    51 S MAIN ST
    JANESVILLE WI 53545
    608-757-5547

8. THE JANESVILLE SCHOOL DISTRICT
    527 S FRANKLIN ST
    JANESVILLE WI 53548
    608-743-5000

9. WISCONSIN DEPARTMENT OF CHILDREN AND FAMILIES
    201 E WASHINGTON AVE
    MADISON WI 53703
    608-422-7000

10. JENNIFER NASH
    58 S MAIN ST




                                                                       °D -
Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 3 of 15




JANESVILLE 53545
608-756-5221

D. DAVID BARRY
20 E MILWAUKEE ST #306
JANESVILLE WI 53545
608-757-2900

MARGERY TIBBETS-WAKEFIELD
20 E MILWAUKEE ST #404
JANESVILLE WI 53545
608-856-6130

BROOKE JOO'S
604 PLEASANT ST #120
BELOIT WI 53512
608-365-6614

LISA SHULTZ
1795 LAFAYETTE ST
JANESVILLE WI 53546
608-755-5120

JESSICA GEORGE REYES
201 E WASHINGTON AVE
MADISON WI 53703
608-422-7000

ST MARY'S HOSPITAL
3400 E RACINE ST
JANESVILLE WI 53546

THE WISCONSIN GOVERNOR
115 E CAPITOL DR #1
 MADISON WI 53702
 608-266-1212

THE WISCONSIN ATTORNEY GENERAL
17 W MAIN ST
MADISON WI 53703
608-266-1221




                                                                     3-13
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 4 of 15




Basis for Jurisdiction

Plaintiff is suing defendant's for a Federal Violations, ext, the amount is in controversy, the
amount plaintiff claims defendants is $14,000,000.00, not counting interest, cost of the court,
and legal fees, therefore, this court has jurisdiction.

Statement of claim

Starting in 2011 concerning plaintiffs parenting skills, the defendants performed acts or failed to
perform acts that an ordinary prudence in the same or similar circumstances would have done
differently. Starting in 2011 defendants violated or failed to intervene to protect plaintiffs civil
rights. Starting in 2011 defendants conspired with one or more other defendants to violate
plaintiff and plaintiffs family civil rights while operating under the color of their office/law, this
resulted in a fundamental unfairness. Listed below are the acts or omissions that caused or
contributed to the cause of plaintiff's injuries;

Defendant 1.
Defendant 1 was recklessly negligently, breached the contract, performed gross misconduct.
Defendant 1 slandered plaintiff and plaintiffs family name, caused repetitive reckless emotional
distress to plaintiff and plaintiffs family. Defendant 1 conspired with one or more other
defendants to violate plaintiff and plaintiff's families civil rights. Defendant 1 failed to intervene to
protect plaintiffs civil rights. Defendant 1 violated plaintiffs first, fourth, eighth, and fourteenth
amendment rights in the following ways.
        On three occasions starting approximately 2011 until approximately 07/2013, the
        defendant lacked jurisdiction to remove one out of three of the plaintiffs children
        according to the United States Constitution, Wisconsin Law and The Department of
        Children and Families guidelines of when to remove a child. Approximately 02/2013
        defendant allowed another defendant commit perjury and bring false evidence to this
        court. Approximately 02/2013 defendant set return conditions for plaintiff but withheld
        plaintiff's child. These court dates were fourth, eighth and fourteenth amendment
        violation, slander, defamation of character, slander, harassment, negligence and
        misconduct.
        08/14/12 and 01/10/13 defendant would not consider court appointed CASA volunteer
        Bobbi Haas recommendation the recommendation was, N.H was to be returned to
        plaintiff as mother has no positive drug tests and successfully completed return
        conditions, This was negligence and misconduct.
        07/2013 defendant was negligent and breached the contract for "return home conditions"
        by not retuming the plaintiff's child.
        10/05/15 through 02/07/18, plaintiff was in defendants' courtroom 11 times to terminate
        guardianship, or to get visitation and everytime defendant denied petitions with no legal




                                                                                                    2+
Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 5 of 15




reason only hearsay. This was a violation to plaintiff's fourth, eighth and fourteenth
amendment rights, This was gross misconduct of office, and negligent.
09/14/2015 plaintiff filed a motion to transfer guardianship of her child to her husband
Floyd McCallum, with motion denied. This was negligence along with a fourth, eighth
and fourteenth amendment violation.
Prior to 06/23/16 plaintiff notified defendant in writing that she invoked her childrens fifth
amendment rights and under no circumstance should any government official or attorney
question her children, defendant disregard this notice, this caused reckless extreme
emotional distress on N.H, this was a violation to plaintiff's first, fourth, fifth, sixth,
fourteenth amendment rights as well as harassment, gross negligence and gross
misconduct.
06/23/2016 There was an 8 hour trial in the defendant's court room and the plaintiff was
without counsel, this was a sixth and eighth amendment violation. During trial another
defendant subpoena plaintiffs therapist, her therapist verified t
that plaintiff had been given random UA's and they were all negative for any illegal
drugs, she also stated that her only diagnosis was ADHD, PTSD and anxiety and that
this case caused more trauma to the plaintiff. During trial the defendant would not allow
several of the plaintiffs family/witness to speak, This was a violation to their first
amendment. During trial the defendant insinuated that the plaintiff 's minor daughter was
a liar and the defendant would not accept her testimony. During trial the defendant
ordered the plaintiff to not speak of this case to anyone outside the courtroom, this was a
violation to the plaintiffs first amendment right. During trial Defendant suspend all
visitation between plaintiff and one of plaintiffs children, N.H. During this trial, the
defendant violated the plaintiffs and the plaintiffs family's first, fourth, fifth, sixth, eighth,
fourteenth amendment rights. During trial another defendant served the plaintiff with a
warning letter to terminate her parental rights if placement was not changed in one year.
This trial was harassment, negligent, misconduct, breach of contact, slander, defamation
of character, libel, and violated the right to life, liberty and the pusant of happiness. This
was against The Americans with Disability act of 1990
Approximately 11/21/16 plaintiff's attorney filed a motion to give plaintiff periods of
placement of her child, court was 12/20/16 during this court date defendant allowed
another defendant to commit perjury and bring false evidence against plaintiff and
defendant denied plaintiff any periods of placements or visitation, this was negligent,
misconduct, harassment, and violations to plaintiffs fourth, eighth and fourteenth
 amendment rights.
 12/18/17 plaintiffs attorney file a motion to change placement of N.H and terminate
 guardianship, court was scheduled for 01/08/18, during this court date defendant
 scheduled court for 02/07/2018 and did not grant any placement of N.H to plaintiff, this
 was a forth, eighth, and fourteenth amendment violation.
 02/7/2018 during court, defendant denied any placement or visitation for plaintiff and
plaintiff's child N.H as another defendant served plaintiff with TPR paper's. Plaintiff's
 attorney withdrew from council on this date. Defendant scheduled court for 02/20/18 to




                                                                                                 5-
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 6 of 15




         hear this case. This court date 02/07/2018 violated plaintiff's fourth, eight, fourteenth
        amendment rights.
    12.02/20/18 during court another defendant served plaintiff with a partial summary of
        judgement, defendant denied any visitation between plaintiff and her child. This was a
         violation of the plaintiffs fourth, eighth and fourteenth amendment rights.
         03/29/2018 defendant granted partial summary of judgment. This violated plaintiffs
         fourth, eighth and fourteenth amendment rights and this was gross misconduct and
         reckless negligence, harassment, slander, leible, defamation of character, and extreme
         emotional distress.
         05/24/2018 was the final trial, Defendant ordered plaintiff and plaintiffs family to not
         speak of this case outside of the courtroom, this was a first amendment violation.
         Defendant denied plaintiff and plaintiffs family to speak this was a first amendment
         violation. Defendant ordered plaintiffs husband out of the courtroom. Plaintiff child
         Shane Melly testified on his brother N.H and plaintiff's behalf and defendant denied him
         to speak and when he spoke anyhow the defendant called him a coward. This was gross
         misconduct, gross negligence, harassment, slander, libel, defamation of character,
        extreme emotional distress. On this court date the defendant bailiff ordered plaintiffs
         mother out of the courtroom, took plaintiff and all plaintiffs witness's cell phones away,
         This was a violation of fourth, fifth, sixth. Eighth, fourteenth amendment rights. On this
         court date the defendant ordered the plaintiff to stop calling N.H, sending him gifts, and
         stopped any communication whatsoever. Defendant stated plaintiff is luckey N.H calls
         her mother N.H should be calling Mike and Pam mom and dad. This was Bias and
         extreme emotional distress, misconduct.
Defendant 1 has never accepted any legal evidence, including plaintiff certification for parenting
class, HSED, Thinking for a change, ADOD. Licensed therapist testimony. CASA representative
on for N.H report. Plaintiffs families testimony, in fact the defendant harassed plaintiffs family by
singling out each member of the family, alleging they were lying, and calling them names,
ordering them out of the courtroom, denying them to speak, ordering them not to speak, denying
them communication with their family member, N.H. From the very beginning the defendant did
not have jurisdiction over this case. From the very beginning Defendant 1 have violated
plaintiffs first, fourth, fifth, sixth, eighth, and fourteenth amendment rights. From the start in 2011
the defendant acted biased, was grossly negligent, harassed plaintiff, slandered plaintiffs name,
deflowered her character, and caused repetitive reckless, extreme emotional distress.
Defendant actions were treason to the Constitution. Defendant violated The Americans with
disabilities act of 1990 as plaintiff has a learning disability, ADHD,PTSD and anxiety. See Rook
v. Rook. 233 Va. 92. 95 353 S.E.2d 756. 758 (1987) and Merritt v. Hunter. C.A. Kansas 170 F2d
739 and NO JUDICIAL OFFICIAL IS IMMUNE IF THEY BREAK (OATH OF OFFICE) UNDER
TITLE 18 U.S.0 2381. CANNON




Defendant 2




                                                                                                          u7-1/;
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 7 of 15




Defendant 2 failed to intervene to protect plaintiff and plaintiffs family from civil right violations,
in doing this defendant joined the conspiracy.
         Approximately 2016, plaintiff notified defendant 2 in writing of the conspiracy and the
         wrongdoing that was being done to plaintiff and plaintiff's family as defendant 2 is
         plaintiffs child support Judge.
         Approximately 2019, Plaintiff filed all notices, filings and evidence with defendant 2.
By defendant ignoring the evidence presented to him he joined the conspiracy and is also guilty
of the same violations including negligence, misconduct, harassment, and violations of the
fourth, fifth, sixth, eight and fourteenth amendment violations. Extreme emotional distress on
plaintiff and plaintiffs family.



Defendant 3.
Defendant 3 was recklessly negligent with her officer's authority, and performed gross
misconduct, Defendant caused extreme emotional distress on plaintiff as well as Constitutional
violations.

        02/04/13 Defendant committed perjury when under oath she stated plaintiff a drug test
        positive for cocaine and escaped the Rock County Jail. This was negligence and gross
        misconduct.
        Approximately 2015 and 2016 the defendant had a meeting with Mike Larson (the
        guardian) and Pam Larson and was aging with the plaintiff grandmother in her office
        without a court reporter. This is negligence and Misconduct.
         2011 until 2018 defendant accepted all evidence from other defendants without doing
        any research to find out if it was legal and true, and then presented this evidence to the
        Rock County Family Court and other defendants.
By defendant accepting manufactured evidence she joined the conspiracy and is guilty of the
same violations which include gross misconduct, negligence, harassment, slander, and
violations of the fourth, fifth, sixth, eight, and fourteenth amendment violations. Repetitive,
reckless extreme emotional distress on plaintiff and plaintiffs entire family. See U.S. v.
Olmstead. 277 U.S. 438 (1928) and US v. GUEST. 86 S.Ct. 1170:US V.COMPAGNA.US
V.COMPAGNA. 146 F.2d 524



Defendant 4
Dependant 4 was recklessly, negligently, grossly in misconduct. Defendant harassed, slandered,
deflamed and breached contract plaintiff. Defendant violated plaintiff and plaintiff's first children
of first, fourth, fifth, sixth, eighth, and fourteenth amendment rights.
     1. 05/31/11 was approximately the 8-10 time a representative for defendant 4 had come to
          plaintiff home with false accusations, plaintiff informed defendant that she wanted to
          invoke her and her childrens fifth amendment rights, under no circumstance should
          defendant or a representative of defendant come and speak and they were never
          allowed to speak to her children.
Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 8 of 15




06/02/11 there was a report of N.H chasing his dog in the middle of the road. The
department against plaintiff's prior orders on 05/31/11 went to plaintiffs other two
children's schools to interview them without a representative of the court present. The
department of defendant decided to remove one of plaintiff's 3 children without getting a
statement from plaintiff. This violated plaintiff first, fourth, fifth, sixth, eight, and
fourteenth. This was negligent, misconduct, harassment, slander, defamation of
character. This also violated her children's Constitutional rights.
Between 06/02/11 through 07/2013 plaintiff repeatedly informed representatives of the
defendant that she wanted to invoke all of her children and her Constitution rights,
always that demand was ignored. Defendant continued to question all three of her
children without a representative of the court approximately 20/30 times. This was a first,
fifth and fourteenth amendment violation to plaintiff and plaintiff and her three children.
Plaintiff informed the defendant that she was against Mike Larson having placement of
her child N.H. Plaintiff was afraid that Mike and Pam Larson would continue to try to set
plaintiff up with the intentions of separating her and her children so they could adopt
N.H. These actions violated plaintiff and plaintiff three children First, forth, fifth, sixth,
eighth and fourteenth amendment rights. These actions were gross misconduct, reckless
negligence, slander, defamation of contract.
Between 11/04/11 through 11/21/11 plaintiff reached out to this defendant at least 7 times
as plaintiff and plaintiff's child were very sick, plaintiff needed help with her child as she
kept passing out of consciousness due to the medication she was put on. 11/22/11 The
defendant and another defendant came and removed one of her three children, N.H.
11/23/11 defendant stated that plaintiff should have reached out for help. This was gross
negligence, gross misconduct, first, fourth, fifth, sixth, eight, and fourteenth amendment
violations.
11/23/11 plaintiff informed defendant that she wanted the child placed with her mother
Sandra Howell, the demand was denied. This was a violation of plaintiffs fourth and
fourteenth amendment rights, as well as negligence.
Two or more times 11/2011 and 12/2011 defendant gave plaintiff a drug test that was
already filled out by defendant with the wrong date on it. This was misconduct.
Approximately 01/12/13 the department requested another defendant give plain a drug
test. Plaintiff gave two drug tests and both were negative for all drugs, however the
defendant again removed only one of plaintiffs three children while plaintiff was at work
 and plaintiff's mother and grandmother were caring for plaintiffs child N.H. Defendant or
 an investigator never even spoke to the plaintiff. Defendant delivered this false
information to the Rock County Family Court. 01/13/11 The diversion program through
The Rock County Jail called the defendant and confirmed that plaintiff drug tests were
 negative for all drugs according to their standards. This was gross misconduct, gross
 negligence, slander, defamation of character, and violation to plaintiff first, fourth, fifth,
 sixth, eighth, and fourteenth amendment rights and also to her childrens.
During the time of approximately 01/2013 until 07/15/2013 defendant coursed plaintiff to
 sign guardianship of N.H to Mike Larson, by withholding N.H only one of her children
 only giving her two hours of supervised visitation a week, in spite of the efforts plaintiff
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 9 of 15




         made and she had successfully completed return home conditions. This was a breach of
         contract. Plaintiff informed the defendant she was against her child being placed with
         Mike Larson or Mike Larson being his guardian, Plaintiff offered three other guardians,
         Jennifer Overbeck, Jeremy Hyams, or Sandra Howell (N.H grandmother) defendant
         denied each person. Defendant would only allow Mike Larson.
     9. During the time of 2011 and 07/13 the defendant manufactured evidence including 3
         positive drug tests, however the redwood laboratory has no positive drug test nor does
         Rock County Jail. Defendant stated the CPS report that plaintiff was being evicted from
         her home, however plaintiff proved this was untrue with a letter from her landlord.
         Defendant stated that in 2012 plaintiff was not giving N.H his medications, plaintiff
         showed defendant that she had consolidated the bottles as they were the same exact
         medications. Defendant manufactured other evidence as well. All the evidence that
         defendant mangni factored they also delivered to Rock County Family Court and any
         other person that read the CPS report.
This was gross misconduct, gross negligence, slander, defamation of character, libel, breach of
contract, harassment, violations of plaintiff and plaintiffs first, fourth, fifth, sixth, eight and
fourteenth amendment rights. This causes Repetitive extreme emotional distress on the plaintiff
and the plaintiff's whole family. This created a fundamental unfairness for the plaintiff. This was
a conspiracy to commit fraud. See Lubben v. Selective Service System, 453 F.2d 645, 649 (1st
Cir. 1972) and WILLIAMSON v. BERRY. 8 HOW. 945. 540 12 L. Ed. 1170. 1189 ( 1850 ).and
RCW 13.40.140(2) which reauires a sheriff who are court representative and/or represented by
counsel at all critical stages of investigation" and Negligently" means acting. or failing to act, in
such a way that a reasonable person would know or should know seriously endangers the
physical. mental, or emotional health of a child.
(2) Neglect. Any person who is responsible for a child's welfare who, through his or her actions
or failure to take action, for reasons other than poverty, negligently fails to provide any of the
following, so as to seriously endanger the physical. mental, or emotional health of the child, is
guilty of neglect and may be penalized as provided in sub. (3):
fa) Necessary care.
fb) Necessary food.
    Necessary clothing.
     Necessary medical care.
le) Necessary shelter.
If) Education in compliance with s. 118.15.
fg) The protection from exposure to the distribution or manufacture of controlled substances, as
defined in s. 961.01(4). or controlled substance analogs as defined in s. 961.01 (4m). or to
 drug abuse, as defined ins. 46.973(1) (b).
 STANDARDS FOR THE DEPARTMENT OF CHILDREN AND FAMILIES, PER HANDBOOK.
 Neglect does not include an act by a caregiver that is accidental, regardless of whether it results
 in harm to the child. Every parent on at least one occasion has had a lapse in memory or
 attention that resulted in a child being at risk. The following are examples of accidents that occur
 with generally protective, vigilant parents that are NOT substantiated as neglect:
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 10 of 15




       a tired, overwhelmed parent forgets that the baby is in the back seat of the car and
       unknowingly leaves the child unattended in the car while putting away groceries
       a tired mother unintentionally falls asleep with the baby in her arms and the baby falls to
       the floor
       a 3-year-old gets out of the house and into the street without the parent's knowledge
       when the parent is on the phone, changing the baby sister's diaper. or taking care of
       some other responsibility. etc.
       a child becomes separated from a parent at the county fair and another adult must assist
       the child in finding the parent.




Defendant 5
Defendant 5 was negligent, slandered plaintiff's name, inflamed her character, repeatedly
harassed plaintiff, violated plaintiff and plaintiffs children's first, fourth, fifth, sixth, eight and
fourteenth amendment rights.
       On three occasions starting 06/02/11, 11/22/11 and 01/12/11 defendants illegally
       questioned and taken plaintiffs property/child into their custody according to United
       States Constitution, Wisconsin Laws, and The Department of Children and families there
       was never a legal reason to remove plaintiffs child. Plaintiff was on two occasions
       arrested with neglect, the charges later dismissed indicating plaintiff was innocent. This
       was reckless extreme negligence, gross misconduct, harassment, slander, defamation of
       character and violations to plaintiffs fourth, fifth, sixth, eight and fourteenth amendment
       rights.
       01/22/13 defendant broke into plaintiff's constitutional protected home. The unwelcomed
       defendant (three male officers) aggressively walked toward Plaintiff, Plaintiff stated
       "please dont come at me like that I have PTSD from childhood trauma from men "the
       officers ignored her request. Plaintiffs yell at them that were not welcomed in her home,
       they proceeded to put handcuffs on her, and transported her to St. Mary's hospital and
       ordered the Doctor to do a drug test, the doctor against plaintiffs will, while she was
       handcuffed to a bed in the hallway of the hospital put a cathordor in her without a
       warrant or a court order. The doctor stated that the plaintiff had cocaine in her system,
       however any evidence received during a fourth and fifth amendment violation is
       admissible under the law. There was no indication that the plaintiff had any drugs in her
       system that would be harmful to her life, if they believed the plaintiff had taken
       something harmful to her life then why didn't they medically treat it by pumping her
       stomach instead they violated her in her private area. The defendant ordered that
        plaintiff be transported to a mental institution after being evaluated by the mental
       institution doctors she was released and transported to The Rock County Jail as the
        defendant had illegally arrested plaintiff for battery to an officer. This was extreme
        emotional distress, gross misconduct, gross negligence, harassment, slander and
        violations to fourth, fifth, sixth, eight, and fourteenth amendment rights. The profound
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 11 of 15




      damade this defendant caused is comparable to rape. This was a violation of The
      Americans with Disabilities Act of 1990.
   3. 04/24/16   defendant denied plaintiff visitation and custody of her child. Defendant told
      plaintiff and her husband that if they came back again they would be arrested for
      trespassing. This was a fourth, eighth, and fourteenth amendment violation as well as
        negligence.
These acts were negligent, harassment,misconduct, they slandered the plaintiffs name, this
violated plaintiff fourth, fifth, sixth, eighth and fourteenth amendment rights. See Nicholas C. L. V.
Julie R. L. 2006 WI Apo 119. 293 Wis. 2d 819. 719 N.W.2d 508. 05-1754.

Defendant 6
Defendant 6 was negligent, harassment, gross in misconduct, slandered plaintiffs name,
caused reckless extreme emotional distress. Defendant violated plaintiffs fourth, fifth, sixth,
eight, and fourteenth amendment rights.
        04/24/16 defendant was called to the plaintiffs home by Mike and Pam Larson.
        Defendant removed N.H from plaintiff's care without an order from a Judge. This violated
        plaintiff's forth, sixth, eight, and fourteenth amendment rights.
        On three occasions the defendant gave three different results for one drug test taken on
        01/12/13. On 1/13/13 the defendant called another defendant to verify the drug test was
        negative for all drugs to their standard that was performed on 01/12/13. 12/03/19
        defendant stated the test done on 01/12/13 was positive however there is no
        documentation of it as it was an instant test. 02/05/20 states there are no records found
        for results of 01/12/13 test performed. This contradicts what the defendant originally said
        on 01/13/13.
        12/03/19 plaintiff signed a release of information to do an investigation on CPS case
        number 6859103 and gave defendant a copy of report, if defendant would have done a
        proper investigation, he would have seen all the discrepancies in this case, this was
        negligent.
This is negligent, this violated plaintiffs forth, sixth, eight and fourteenth amendment rights.

Defendant 7
Defendant 7 was negligent, gross in misconduct, harassed plaintiff, slandered plaintiffs name,
caused extreme emotional distress on plaintiff and plaintiffs family, Defendant violated plaintiff
first, fourth, fifth, sixth, eight and fourteenth amendment rights.
PLEASE SEE STATEMENT ON DEFENDANT 1, AS ONE IS THE PERSON AND ONE IS THE
FAMILY COURT
Defendant failed to intervene to protect plaintiff and plaintiffs family of several constitutional
violations. Defendant was negligent as to see who was operating in this office and following the
laws of Wisconsin and the United States. Therefore this defendant is guilty of the same. Parham
v. J. R.. 442 U. S. 584, 602 and Justice delayed is justice denied. MAGNA CHARTA, Art.40
 June 15. 1215.
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 12 of 15




Defendant 8
Defendant 8 violated plaintiffs fourth, and fourteenth amendment rights.
Approximately 2015 plaintiff tried to take N.H lunch at Van Buren School and was denied
visitation per Mike Larson's demands.
This violated plaintiff fourth and fourteenth amendment rights and caused extreme emotional
distress on plaintiff.

Defendant 9
Defendant 9 violated the violations as defendant 4 as defendant 4 is a lower branch of this
defendant. SEE DEFENDANT 4
       On three occasions 02/01/13, 04/29/13 and 07/30/19 plaintiff requested an investigation
       on the CPS case all three times this was denied.
       On two occasions 2018/2019 the Governor of Wisconsin ordered the defendant to do an
       investigation, and the defendant denied the governor's orders.
This was gross misconduct, negligence. This violated plaintiff's fourth, eight and fourteenth
amendment rights.

Defendant 10
Defendant 10 committed perjury, this was gross misconduct, slander, defamation of character,
harassment.
       On approximately 12/20/16 defendant committed perjury statement under oath that the
       plaintiff had absconded her probation and had two positive tests for barbiturates. Plaintiff
       probation officer wrote a letter stating plaintiff had only two violations and they were for
       not reporting taking her own prescribed medications.
       Approximately 2015 the defendant turned in important court documents for guardianship,
       she wrote 16 GN 51 instead of 13 GN 51.
This was reckless extreme negligence.This violated plaintiff's right to life, liberty and pursuit of
happiness.

Defendant 11
Defendant 11 provided ineffective counsel for the plaintiff. This was extreme misconduct and
violated the plaintiffs right to a fair hearing. Defendant was so ineffective it was like not having
an attorney at all.
    1. Between the times of 12/20/16 until 11/2017 plaintiff pleaded with her defendant to get a
        court date to change placement and terminate guardianship, most of the phone calls and
        email were ignored until plaintiff had to ask her probation officer to contact him for an
        appointment, when there was finally a court date defendant withdraw from representing
        her.
The result of the ineffective counsel developed a fundamental unfairness along with a sixth
amendment violation.

Defendant 12
      Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 13 of 15




Defendant 12 provided ineffective counsel for the plaintiff. This was extreme misconduct and
violated the plaintiff's right to a fair trial.
        03/16/18 defendant turned in a brief in opposition of summary of judgement, defendant
        wrote the wrong name and date on she dated it for year 2017 instead of year 2018. She
        wrote Mike and Sharron Larson instead of Mike and Pam Larson.
        03/22/18 Plaintiff demanded the defendant file an appeal on the Judge's decision and
        the defendant ignored this.
        Approximately 04/2018 plaintiff demanded that defendant subpoena plaintiffs doctor,
        therapist, and others to testify on plaintiff's behalf.
        05/2018 defendant assured the plaintiff she had subpoenaed the appropriate people,
        however she did not.
The results of ineffective counsel for the plaintiff developed a fundamental unfairness along with
a sixth amendment violation.

Defendant 13
Defendant 13 was negligent in her negligence; she violated plaintiffs fifth amendment right. This
defendant violated plaintiff's child N.H sixth amendment. This defendant is both plaintiff and N.H
eight and fourteenth amendment.
    1. Defendant questioned her child against prior instructions to the court by plaintiff that no
         government official or attorney is to question her child as plaintiff informed the court in
         2015 she was invoking her children's Constitutional rights Plaintiff notided CPS in 2011
         that she was invoking her and her children's Fifth amendment right. This defendant was
         negligent, to properly give the court and recommendation of N.H "best interest" she
         would have needed to read both the CPS record and this court proceeding record if she
         would have read either she would know the plaintiff had invoked N.H fifth amendment.
This defendant was gross in misconduct, grossly negligent, harassed, slandered and inflamed
plaintiffs name, violated plaintiff fourth, fifth, sixth, eighth, and fourteenth amendment violations
and violated her son N.H in the same manner with the same violations.

Defendant 14
Defendant 14 like defendant 13 was negligent and in her negligence she violated plaintiff
plaintiff child N.H inalienable constitutional rights.
    1. Between 2011 and 2018 Defendant questioned her child against prior instructions to the
         court by plaintiff that no government official or attorney is to question her child as plaintiff
         informed the court in 2015 she was invoking her children's Constitutional rights Plaintiff
         notided CPS in 2011 that she was invoking her and her children's Fifth amendment right.
         This defendant was negligent, to properly give the court and recommendation of N.H
         "best interest" she would have needed to read both the CPS record and this court
         proceeding record if she would have read either she would know plaintiff had invoked
         N.H fifth amendment, in fact every time this defendant gave a recommendation she was
         negligent.
    2. 06/23/16 during trial defendant discounter plaintiff licence theorist testimony " Shasta
         has been given a random drug test for the past 4 years and they were all negative for
       Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 14 of 15




         illegal drugs" defendant stated "unless you followed her there is no way of knowing if she
         used drugs or not" This was gross misconduct. Defendant stated "Shasta if you were
         more like N.H father you would get to see you son" This was defamation of character,
         slander and harassment.
This defendant was gross in misconduct, grossly negligent, harassed, slandered and inflamed
plaintiffs name, violated plaintiff fourth, fifth, sixth, eighth, and fourteenth amendment violations
and violated her son N.H in the same manner with the same violations.



Defendant 15
Defendant 15 was negligent, gross in misconduct, harassed and violated plaintiffs fourth, fifth,
sixth, eight and fourteenth amendments.
        On three occasions 02/01/13, 04/29/13 and 07/30/19 plaintiff requested an investigation
        on the CPS case all three times this was denied.
        On two occasions 2018/2019 the Governor of Wisconsin ordered the defendant to do an
        investigation, and the defendant denied the governor's orders.
This was gross misconduct, negligence. This violated plaintiff's fourth, eight and fourteenth
amendment rights.

Defendant 16
Defendant 16 while under the color of the law, violated plaintiff, fowl, fifth, sixth, eight and
fourteenth amendment rights.
    1. 01/22/13 without plaintiffs consent, without a court order this defendant inserted a
        catador in plaintiff in the hallway of hospital as hospital rooms were full to.. receive
        evidence of drug use.
This violated plaintiff first, fourth, fifth, sixth, eighth and fourteenth amendment rights.

Defendant 17
Defendant 17 was negligent.
       Plaintiff notified the defendant on two or more occasions 2018/2019 and 2020 of all the
       corruption in this case along with all the evidence. "Defendant was served with a notice
       of an intent to sue" on 01/10/20.
Defendant negligence in this case caused him to become part of the conspiracy. In his
negligence this defendant violated plaintiff's Constitutional right, the same as the other
defendants.

Defendant 18
Defendant 17 was negligent.
      Plaintiff notified the defendant on two or more occasions 2018/2019 and 2020 of all the
      corruption in this case along with all the evidence. "Defendant was served with a notice
      of an intent to sue" on 01/10/20.




                                                                                                        S
         Case: 3:20-cv-00925-wmc Document #: 1 Filed: 10/02/20 Page 15 of 15




Defendant negligence in this case caused him to become part of the conspiracy. In his
negligence this defendant violated plaintiffs Constitutional right, the same as the other
defendants.


All of the above mentioned defendants were negligent, if they would have performed their duty
of office they would all know of the magnifacter evidence. They would be well aware of all the
violations, in them not being aware it shows their negligence. If they knew of the violations they
still are negligent by not intervening to protect plaintiff and plaintiff family from civil right
violations as it is their duties of office. These defendants slandered the plaintiffs name, inflamed
her character, harassed her, and performed gross misconduct. These defendants violated
plaintiff and plaintiffs children of first, fourt, fifth, sixth, eighth, and fourteenth amendment. These
defendants caused repetitive reckless emotional distress on plaintiff and plaintiffs family. See
RICO act violation 18 U.S.0 as 1962(a)-(d)A Prejudice biased iudoe Psychoosema = orchestrated
assault
To cause confusion and anxiety a form of traumatic brain iniurv PTSD to coerce parents in Family Court
and section 54.15(5) Wis. Stat. Section 48.02(13) defines a patent as a biological or adopted
patent and Barstad v.Frazier. 118 Wis.2d 549 (19841.

Relief

Plintiff demands $14,000,000 in punitive, compensatory damages, for the negligence, breach of
contract, harassment, slander, libel, deflimationn of her character, discrimination, intintional
emtional distrss and the violation of life liberty and pusant of happiness, all caused by defendant
actions or failures to act, accordanaly plaintiff requests declaration of mentioned acts as illigal
and an injunction against further harassment or proceedings against plaintiff and her children in
picticular. Plaintiff demands the defendant repay any legal cost that occurs.

Certification and Closing

By signing below, I certify to the best of my knowledge, information, and belief that this
complaint: (1) is not presented for improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a non
frivolous argument for extending, modifying or reversing existing law; (3) the factual contentions
have evidentiary support or, if specifically, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery.




Dated this 2nd day of October, 2020
